75 N.Y.2d 755 (1989)
Paul, Weiss, Rifkind, Wharton & Garrison, Appellant,
v.
Louis Westergaard, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued November 21, 1989.
Decided December 19, 1989.
Allan Blumstein and Maria H. Bainor for appellant.
Robert M. Stolz and Brian E. Maas for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*756MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
This is an action to recover for legal services. The plaintiff law firm billed its client, a limited partnership, for a fee, a portion of which the limited partnership paid. The effort in this action to recover the balance of the fee from the individual shareholder of a corporate participant in the limited partnership must be rejected. It is not supported by any evidence of an enforceable independent promise by the individual to pay the limited partnership's obligation and is clearly barred by the Statute of Frauds (General Obligations Law § 5-701 [a] [2]; Martin Roofing v Goldstein, 60 N.Y.2d 262, 267-268).
Order affirmed, with costs, in a memorandum.